Citation Nr: 0931822	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-02 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2006 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Pittsburgh, 
Pennsylvania.

The Veteran appeared at a Travel Board hearing in March 2009 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's primary service-connected disability is 
diabetes mellitus and associated bilateral peripheral 
neuropathy of both upper and lower extremities.  Although he 
also has hepatitis C, which is not service connected, he 
asserts that his neuropathy renders him unable to obtain and 
maintain substantially gainful employment.  The Veteran notes 
that his neuropathy symptoms have increased in severity since 
his last examination in 2005, that he received treatment 
shortly before the hearing, and that his VA providers are 
monitoring diabetic retinopathy.  The Board notes the records 
of his more recent treatment are not in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation of the rating criteria 
applicable to his disabilities and the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal.

2.  The AMC/RO should contact the Veteran 
and ascertain the identity of all VA 
facilities where he has received treatment 
for his service-connected disabilities and 
obtain all ongoing treatment records 
generated since July 2005.

3.  After the above is complete, the AMC/RO 
shall arrange VA examinations by 
appropriate examiners to determine the 
current severity of his service-connected 
disorders.  The claims folder should be 
made available to the examiners for review 
as part of the examination.  Each examiner 
is to each opine whether either of the 
Veteran's service-connected disabilities 
alone, or in combination, render him 
incapable of obtaining and maintaining 
substantially gainful employment.  Each 
examiner is to provide a full explanation 
of the rationale for any opinion rendered.

4.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2008).  In the event he does not 
report for any ordered examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the development requested has 
been completed, AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, AMC/RO must implement 
corrective procedures at once.

6.  Then readjudicate the Veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


